IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00084-CR
 
John Dwain Rogers,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 413th District Court
Johnson County, Texas
Trial Court No. F39161
 

MEMORANDUM  Opinion

 
Appellant has filed a motion to dismiss his
appeal as moot because the trial court granted his motion for new trial after
Appellant had filed his notice of appeal.  See Tex. R. App. P. 42.2(a).  Documents attached to the motion
support Appellant’s contention, the State does not oppose dismissal, and we
have not issued a decision.  Finding the appeal to be moot, we dismiss.
 
PER CURIAM
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal
dismissed
Opinion delivered and
filed May 10, 2006
Do not publish
[CR25]


ft
the suspension of the appeal.
            We agree with Beard that according to
section 24.007 of the Texas Property Code, Calvin has no right to appeal.  Id.  In coming to this conclusion, we do not address the merits of any issue,
specifically including res judicata or the proper construction of the
settlement agreement.  We simply do not have jurisdiction of this appeal.
            Accordingly, we grant Beard’s motion
to dismiss, and this appeal is dismissed.  See Tex. R. App. P. 42.3(a).
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Objection
sustained
Motion
granted
Appeal
dismissed
Opinion
delivered and filed November 3, 2010
[CV06]